DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection with respect to the newly amended claim 2 submitted on June 8, 2022, is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 2 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a wiring member, comprising: a plurality of wire-like transmission members each including a transmission wire body and a coat covering the transmission wire body; and a flattening member keeping the plurality of wire-like transmission members in a flat state, wherein the plurality of wire-like transmission members are divided into a plurality of groups each including one or a plurality of wire-like transmission members, at least one group including the plurality of wire-like transmission members in the plurality of groups is bundled by a banding member, the banding member and the flattening member are separate from each other, and only one or some of the plurality of groups are banded by the banding member, the flattening member includes a first flattening member which is a member formed separately from the plurality of wire-like transmission members, the first flattening member includes a sheet material having flexibility capable of being bent in a thickness direction and sandwiching the plurality of wire-like transmission members, and the banding member is not bonded to the sheet material and the coat of the wire-like transmission member in a group which is not  banded by the banding member is not bonded to the sheet material (claim 2).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 2 and 5-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 8, 2022have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “In fact, Nguyen does not disclose that the flexible affixment means, which were asserted to correspond to the recited “banding member,” are not bonded to the support substrate film, which was asserted to correspond to the recited “sheet material.” Rather, Nguyen discloses that the flexible affixment means (banding members) are bonded or secured by melt bonding to the support substrate film (sheet material). Thus, Nguyen does not disclose at least “the banding member is not bonded to the sheet material,” as recited in claim 2, in the claimed combination. Lang et al. does not disclose a component that corresponds the recited banding member, and thus, Lang et al. inherently does not disclose “the banding member is not bonded to the sheet material,” as recited in claim 2, in the claimed combination. The other cited references were not applied for the above-noted feature and do not supply the deficiency of Nguyen and Lang et al." is persuasive and therefore claims 2 and 5-14 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 13, 2022